Citation Nr: 0405265	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  00-03 380	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a lung disorder due to 
exposure to asbestos (claimed as asbestosis).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
January 1964 to January 1968.  He also had an extended period 
of service in the Air National Guard.  This claim arises from 
his active service in the Marine Corps.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran's appeal was previously before the Board in March 
2001, at which time the Board remanded the appeal for 
readjudication in light of the changes brought about by the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) which was enacted 
in November 2000.

 
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran was assigned to a unit of the Marine Corps 
Fleet Marine Forces (FMF) from March 1956 to August 1965, and 
has reported that while assigned to the FMF his unit 
participated in an operation during which he spent about 6 
weeks aboard a naval vessel at which time he was exposed to 
asbestos.

3.  The veteran has a current diagnosis of asbestosis.

4.  The veteran's account of in-service asbestos exposure, 
while not confirmed by military records, is consistent with 
his assignment to the FMF.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
asbestosis was incurred in military service.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2003).  In light of 
the Board's disposition of this claim in the veteran's favor, 
the need to review whether full compliance has been achieved 
with respect to the changes brought about by the VCAA is 
obviated.

Background.  Service medical records reflect that upon 
enlistment in service in January 1964, an X-ray examination 
noted increased lung markings at the right base.  The heart 
and lungs however were found within normal limits.  A 
radiology report in February 1968 upon separation from 
service revealed a normal chest and lungs.

Department of Defense (DD) Form 214 reflects that the veteran 
served in the United States Marine Corps, with a military 
occupational specialty of general warehouseman.  The DD Form 
214 does not reflect any duty onboard a ship.  However, a 
review of the veteran's personnel records does reveal that he 
was assigned to the 2nd Engineer Battalion, 2nd Marine 
Division, FMF, Camp Lejeune, North Carolina, from March 1965 
to August 1965.  The FMF consists of Marine Corps forces 
assigned to Navy operating forces (afloat, forward deployed) 
or assigned to unified commands.

The veteran claims he was part of a Naval Operation called 
Steel Pipe #1 in 1965.  He has reported that he was assigned 
to LSD 30, the U.S.S. Fort Snelling, and that this ship 
sailed to Spain where they landed on the beach of San Tandel, 
"Green Beach."  The operation was completed in 6 weeks at 
which time he returned to Camp Lejeune, North Carolina.  
During this period of time he reported that he was assigned 
to laundry duty, as well as painting guns and rails aboard 
ship.  

The RO requested and obtained copies of the ship logs for 
July and August 1965 and these records show that the vessel 
did not sail to Spain during this period of time.  However, 
inasmuch as the veteran was assigned to a unit of the FMF for 
several months prior to July 1965, it is entirely possible 
that the veteran and his unit did participate in a Naval 
operation aboard this vessel during the period from March 
1965 to July 1965.  It would not have been unusual for the 
veteran to have been assigned the duties he described while 
onboard ship.

In March 1975 the veteran who was at that time a member of 
the Air National Guard underwent an X-ray examination, which 
revealed a suspicious area on the left lower base of the 
lung.  He was referred for further evaluation.  The diagnosis 
was pleural effusion, etiology unknown.

In a February 1995 Agent Orange Registry letter, the veteran 
was advised to see his physician because of an old 
fibrocalcific plaque, which was revealed by X-ray.

In June 1998 the veteran filed a claim for service connection 
for a lung condition due to asbestos.  With his claim, he 
submitted a January 1997 private radiology report which noted 
changes to the left mid and lower lung zone with some 
calcifications along the left diaphragm.  The right lung was 
clear.  It was reported that the changes very well could 
represent asbestosis.  The impression was possible asbestosis 
involving the left base.

In an October 1998 statement the veteran noted he was a 
student subsequent to service, he then worked for the highway 
patrol, a correctional facility, and for an aerospace 
company.  None of these jobs involved insulation or asbestos 
exposure.  During service he served aboard the LSD Ft. 
Snelling in 1964, for about 6 weeks.  He worked in the 
laundry and on guard duty.  

The report of an October 1998 VA examination reflects that 
the veteran was a nonsmoker.  The examiner noted that the 
veteran's chest on percussion showed poor movement of the 
left diaphragm.  The diagnoses included asbestosis.  The 
examiner stated that X-rays dated in January 1998 were read 
as "suggestive of asbestosis exposure."  X-rays taken in 
April 1998 revealed extensive pleural plaque suggesting 
associated pleural disease.

In an addendum to the VA examination report of December 1998, 
the examiner noted that the veteran had "adhesions that are 
more than likely related to asbestos exposure."  Attached to 
the addendum was a copy of the January 1998 radiology report 
noting that the findings were suggestive but not diagnostic 
of asbestos exposure.

In a February 2003 letter to the National Archives and 
Records Administration, the RO requested copies of the ship 
logs for the LSD Ft. Snelling from July to August 1965.

The deck logs of the U.S.S. Ft. Snelling, LSD 30, for the 
period from July 1, 1965, through August 31, 1965, do not 
reveal that this vessel sailed to Spain.

The claims file contains numerous VAMC treatment records 
pertaining to asbestosis.  These include the following:

?	A July 1997 radiology report noting calcification of the 
pleura on the left side, raising the possibility of 
asbestosis;

?	A January 1998 radiology report noting findings 
suggestive but not diagnostic of asbestos exposure;

?	March 1998 chest X-ray findings of probably old 
asbestosis with the notation that the veteran was not a 
smoker;

?	A chest CT dated in May 1999 which noted extensive left 
pleural plaque and calcification and minimal thickening 
of the interlobular septa.  The impression was bilateral 
pleural calcification, marked on the left without 
pleural effusion or underlying significant lung disease.  
The examiner opined that, "these changes could be 
related to remote pleural infection or asbestos related 
pleural effusion".

?	A December 1999 notation that the veteran had a normal 
pulmonary function test and that no pleural lung problem 
was noted.  It was noted that he had a history of 
asbestosis, which was relatively benign.

?	A July 2000 notation revealing a benign CAT scan, and a 
diagnosis of asbestosis/pleural block on chest X-ray, 
asymptomatic.

Analysis.  In general, applicable laws and regulations state 
that service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
Adjudication Procedure Manual, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latency period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, rating boards have 
the responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestos while aboard a Naval vessel in 1965.  A review of 
the veteran's military personnel file confirms that the 
veteran was trained as a warehouseman, and that he was 
assigned to a Marine Corp FMF unit from March 1965 to August 
1965.

The Marine Corps FMF is a balanced force of combined ground 
and air arms primarily organized, equipped, and trained for 
offensive amphibious or expeditionary employment.  The FMF 
consists of Marine Corps forces assigned to Navy operating 
forces.  The available service records documenting the 
veteran's assignment to the FMF during the period from March 
1965 to August 1965 tend to support the veteran's statements 
that he served aboard a Naval vessel for 6 weeks during 1965.  
As noted above, the Court has held that the veteran is 
competent to testify as to the facts of his asbestos 
exposure, which would include his statements regarding his 
service aboard a Naval vessel.  McGinty, 4 Vet. App. at 432. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  38 U.S.C.A. 5107(b) (West 2002).  Thus, to deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  As noted above, the reasonable doubt 
doctrine is for consideration when deciding whether the 
veteran was exposed to asbestos in service.  

The veteran has provided competent statements as to his 
service aboard a Naval vessel in 1965 and his exposure to 
asbestos while aboard this vessel.  While the ship logs for 
this vessel show that the veteran's unit was not aboard this 
vessel for 6 week during July and August 1965, there is no 
evidence of record to rebut his statements or to show that he 
and his unit were not aboard this vessel during the period 
from March 1965 to July 1965.  Accordingly, the Board finds 
that in-service asbestos exposure is established.  The 
veteran has also provided medical evidence, primarily from VA 
treating physicians, which establishes that he currently 
suffers from asbestosis.

The VA physician who examined the veteran in October 1998 
noted a diagnosis of asbestosis; X-rays dated in January 1998 
were read as "suggestive of asbestosis exposure."  An 
addendum to the VA examination in December 1998 noted, "the 
patient has emphysema, and adhesions that are more than 
likely related to asbestos exposure."  

Resolving such doubt in the veteran's favor, the Board 
concludes that in-service asbestos exposure has been 
established.  As to whether the veteran's current asbestosis 
is related to in-service asbestos exposure rather than to 
pre-service or post-service asbestos exposure, the Board 
finds that the evidence as to this question is at least in 
equipoise.  Resolving reasonable doubt in the veteran's favor 
as to this matter, the Board holds that the requirements for 
a grant of service connection for asbestosis have been met.


ORDER

Service connection for asbestosis is granted.


____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



